FILED
                             NOT FOR PUBLICATION                            OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARTURO RODRIGUEZ-MARQUINA,                       No. 11-70916

               Petitioner,                       Agency No. A095-771-962

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Arturo Rodriguez-Marquina, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order denying his motion to reopen. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, and review de novo claims of due process violations. Rodriguez-Lariz v.

INS, 282 F.3d 1218, 1222 (9th Cir. 2002). We deny the petition for review.

      The agency did not abuse its discretion in denying the motion to reopen

where Rodriguez-Marquina failed to show prima facie eligibility for cancellation

of removal. See Ordonez v. INS, 345 F.3d 777, 785 (9th Cir. 2003) (a motion to

reopen will not be granted unless the respondent establishes a case of prima facie

eligibility for the underlying relief sought). Rodriguez-Marquina’s due process

claim therefore fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring a showing of error and substantial prejudice to prevail on a due process

claim).

      PETITION FOR REVIEW DENIED.




                                          2                                   11-70916